internal_revenue_service department of the significant index no washington dc person to contact telephone number refer reply to da ‘ t ep ra t a2 e jul inre this letter constitutes notice that a conditional waiver of the minimum_funding_standard has been granted for the above named pension_plan for the plan_year ended date the conditional waiver has been granted in accordance with sec_412 of the internal_revenue_code the code and sec_303 of the employee_retirement_income_security_act_of_1974 erisa the amount for which the waiver has been granted is the contribution which would otherwise be required to reduce the balance in the funding_standard_account of the plan to zero as of the end of the plan_year for which the waiver has been granted the isa located in which has sponsored a defined_benefit_plan for its employees since date a year after adopting the plan the company began to experience temporary substantial business hardship as evidenced by the loss of several large clients very slow collections and a substantial bad_debt write-off as a result of these problems the company experienced losses in net_income in both fiscal years ended date and date the company has taken several steps to recover from this temporary substantial business hardship in the company made several strategic decisions to restructure the organization including reducing overhead becoming more selective in accepting clients and where appropriate obtaining retainers in an effort to minimize future bad_debts in addition the company has restructured its lease outsourced a number of services at reduced costs and made significant reductions in owner compensation the company’s financial losses for the fiscal_year were much reduced when compared to the fiscal_year further the company is considering a reduction in the rate of future benefit accruals under the plan o l the waiver has been granted subject_to the following condition which you have agreed to qd the minimum_funding requirement for the plan_year ending date which includes the initial amortization payment hereby granted for the plan_year ended date will be paid_by date if the company fails to meet the above condition the waiver is retroactively nuil and void your attention is called to sec_412 of the code and sec_304 of erisa which describes the consequences which result in the event the plan is amended to increase benefits to change the rate in the accrual_of_benefits or to change the rate of vesting while any portion of the waived amount remains unamortized this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited as others as precedent when filing form_5500 for the plan_year ending date the date of this letter should be entered on schedule b actuarial information a copy of this letter has been sent to pursuant to a power_of_attorney form on file we have sent a copy of this letter to the area manager in sincerely yours weta’ lape martin l pippins manager employee_plans actuarial group tax_exempt_and_government_entities_division
